William H. Rehnquist: We'll hear argument now on number oh one five twenty-one, The Republican Party of Minnesota, et al., versus Verna Kelly. Mr. Bopp...
James Bopp, Jr.: Mr. Chief Justice and may it please the court: Like most states Minnesota selects its judges through periodic popular elections. And when candidates' speech is severely restricted, the peoper [: people] are denied access to the information they need to make an informed choice. While state court judges are different from other elected officials, Minnesota's Announce Clause, as now interpreted by its supreme court, goes too far resulting in elections without campaign.
Sandra Day O'Connor: Could we find out from you just what the Announce Clause prohibits that isn't already prohibited by the Pledges and Promises Clause, as it's been interpreted?
James Bopp, Jr.: ye- i- Yes, Justice O'Connor. The Announce Clause c- prohibits, according to the decision of the Eighth Circuit, any general dis- allows general discussions of the law, while it prohibits any implying of how a person would rule a candidate would rule, on an issue or case before the Court.
Sandra Day O'Connor: How does that differ, then, from the Pledges or Promises Clause?
James Bopp, Jr.: The Predges [: Pledges] and Promises Clause prohibits any pledge or promise that other than faithful performance of duties in office. The difference between announce, the plain language of the clause, and pledge or promise announce is simply making known, is one of the formulations of the Eighth Circuit, or implying while pledging or promising is making a commitment on how you would rule in a future case.
Sandra Day O'Connor: But you think the Announce Clause, even as interpreted by the Eighth Circuit to be the same as the ABA canon, goes beyond that?
James Bopp, Jr.: Well, Your Honor, there is one aspect of the current nineteen ninety ABA can- n- canon that has was not discussed by the Ninth Circuit or by the ABA brief.
James Bopp, Jr.: And that... And where...
Antonin Scalia: does that appear in your brief? Where where is the ABA canon we're talking about? Where is it? I want to look at it while you're talking about it.
James Bopp, Jr.: I do not have a reference to the ABA canon, Your Honor.
Sandra Day O'Connor: Well, the Eighth...
Speaker: in it's plain language.
Sandra Day O'Connor: say that it was that Minnesota's provision is the same as the ABA canon, right?
James Bopp, Jr.: It It did, Your it...
Speaker: did, Your Honor.
Sandra Day O'Connor: ABA canon re- prohibits candidates, judicial candidates, from making statements that commit or appear to commit the candidate.
James Bopp, Jr.: Yes.
Sandra Day O'Connor: And that looks very much like the Pledge or Promise language.
James Bopp, Jr.: Well, one of the problems, Your Honor, is that the January twenty-ninth opinion of the Minnesota Supreme Court interpreting the Announce Clause adopted the Eighth Circuit opinion and and its interpretations.
Sandra Day O'Connor: Right.
James Bopp, Jr.: Unfortunately, the Eighth Circuit had conflicting statements about the scope of the of the interpretation that it was announcing.
Sandra Day O'Connor: Well, you're you s- appear to be arguing, in your brief at least, that the Announce Clause is unconstitutionally vague, is...
Speaker: that not an argument...
Sandra Day O'Connor: your making?
James Bopp, Jr.: Yes, we are.
Sandra Day O'Connor: But did you make that argument below?
James Bopp, Jr.: Yes, we did, as to the interpretation proffered in the district court, adding the words likely to come before the Court.
Speaker: this...
James Bopp, Jr.: canon, even though it was not advocated by any of the parties.
Sandra Day O'Connor: You didn't include a vagueness challenge in your petition for certiorari, did you?
James Bopp, Jr.: Yes, we did.
Sandra Day O'Connor: Is it in the question on which we granted cert, do you think?
James Bopp, Jr.: No, but it is encompassed within the v- violation of the First Amendment that we alleged.
Speaker: I wouldn't have...
Sandra Day O'Connor: thought vagueness was a First Amendment issue.
James Bopp, Jr.: Well, in the context of First Amendment protected speech, a a a something that chills First Amendment speech, but because of it is a vague rur- rule and therefore does not provide a bright line necessary for the exercise of that speech, that it it constitutes a First Amendment violation.
Anthony M. Kennedy: W- one of the statements that the Eighth Circuit and I don't have the citation to the brief I have the citation to the Federal Third two forty-seven federal third eight eighty-one.
James Bopp, Jr.: That is one of the three...
Speaker: constructi-
Anthony M. Kennedy: we could d- d- d- would you agree that that's perhaps the narrowest of the th- three constructions? I w- I want to find wh- what might be the most likely statement to survive review and then have you discuss that, because I I take it you would not be you w- you would not agree that even that is constitutional.
James Bopp, Jr.: It is not the narrowest, Your Honor, because it uses the word issue.
Anthony M. Kennedy: Yes.
James Bopp, Jr.: in the Eighth Circuit case where they use the word decide a case, such as on page forty-five A of the petition the petition appendix.
Speaker: interpretations of...
Anthony M. Kennedy: let's take the let's take the last one.
James Bopp, Jr.: Yes, Your Honor.
Anthony M. Kennedy: w- w- Would you agree th- that that would be a constitutional standard if it were part of a code of judicial ethics that applied to the judge after the judge was on the bench?
James Bopp, Jr.: No, and but I believe that this canon does apply to judges once they er are elected and on the bench.
Anthony M. Kennedy: uh-huh Well, are judges, after they are on the bench, subject to, have all of the same rights they have before they go on the bench, insofar as making public comments?
James Bopp, Jr.: No, they may be limited in a number of different ways, Your Honor, that are are necessary to advance compelling interests.
Anthony M. Kennedy: uh-huh Well, why why is it that, i- if th- an election is in July, the State can, under your view, not prohibit statements in June before he's elected, but they can prohibit the statements in August, after he's elected?
James Bopp, Jr.: Well, well Your Honor, the First Amendment applied has its most urgent application in campaigns for for elections, and it is ne- and while ju- both judges and judicial candidates may be limited in their speech, it has never been held that simply announcing your views on a disputed legal or political issue constitutes a eh- an indication of partiality such that would justify, for instance, recusal or...
Speaker: disqualification.
Antonin Scalia: I thought you said it'd be okay.
James Bopp, Jr.: Well, the- then I then I I then I misspoke, is that if that was your...
Speaker: understanding.
Antonin Scalia: incorporation doctrine or substantive due process and so forth...
Speaker: You think You think...
Antonin Scalia: you could prohibit judges from discussing...
Speaker: those matters...
James Bopp, Jr.: Canon four and in C- fact, Canon four B of the Minnesota canons encourages judges to propose changes in the substantive and procedural law, even individually.
Speaker: Th-
Ruth Bader Ginsburg: judges sitting judges run for election.
James Bopp, Jr.: We believe that they should.
Ruth Bader Ginsburg: Because see, sitting judge could not be restricted, could he or she, in a way?
Speaker: [Inaudible]
James Bopp, Jr.: sitting judges are restricted, for instance, from commenting on pending cases that are pending before them, quite properly.
Speaker: Suppose a sitting...
Antonin Scalia: You wouldn't object to to candidates being prohibited from commenting about particular cases either, would you?
Speaker: No, I would not.
Antonin Scalia: take your objection to be that you you say you know there's this case pending in the courts.
Speaker: You wouldn't...
Antonin Scalia: permit that, would...
Speaker: you?
James Bopp, Jr.: believe that that can...
Speaker: properly be...
Ruth Bader Ginsburg: you gave the examples for your one of the briefs gave examples of commenting on specific decisions that had been rendered by the Minnesota Supreme Court and you said that restraint on that comment was impermissable.
James Bopp, Jr.: Yes.
Ruth Bader Ginsburg: Am I not right?
James Bopp, Jr.: Yes.
Ruth Bader Ginsburg: Yeah.
James Bopp, Jr.: That that is our...
Speaker: position.  [Ginsburg:  So you make ]
Antonin Scalia: past case that's that was...
Speaker: the...
Antonin Scalia: distinction you're making between past cases and pending cases in the court, that that that that are likely to come before you if you're elected.
James Bopp, Jr.: Yes, I the First Amendment protects discussion of p- past cases.
Speaker: those...
James Bopp, Jr.: opinions.
William H. Rehnquist: S- s- supposing that a c- supposing that Minnesota the Minnesota Supreme Court had announced that its Fourth Amendment was more protective than the federal Fourth Amendment and a candidate running for that courts saw that several cases, the evidence had been suppressed in Minnesota courts, the defendant was acquitted, so he said, I think we should go back to the idea that our Fourth Amendment is the same as the federal Fourth Amendment.
James Bopp, Jr.: Under the Announce Clause?
Speaker: Under...
William H. Rehnquist: the Announce Clau-
James Bopp, Jr.: Not if it's considered implying how you would rule in a future case.
Speaker: wh-
Ruth Bader Ginsburg: we know that mm do we is there any mechanism for getting clarification? And the big problem in this case is this is a frontal attack, and so we have no specific examples.
Speaker: think...
Ruth Bader Ginsburg: that wouldn't fit.
James Bopp, Jr.: You can seek a private advisory opinion that is not binding on either the office or the board.
Antonin Scalia: Mr. Bopp I I would assume your answer would be that if it's too too fuzzy for us to understand what it means in order to rule upon its constitutionality, it's also too fuzzy for a judicial candidate to to know what it means in order to conform his conduct to it and, therefore, unconstitutional.
James Bopp, Jr.: Yes, sir, Your Honor, not only to candidates, but this canon binds the family members, the sup- supporters of the candidate.
Speaker: office. Th-
Anthony M. Kennedy: I still want to make clear your your posi- Your position is is that the judge can, after the judge's election, be disciplined, sanctioned for certain remarks that he could not be sanctioned bef- for before the election.
James Bopp, Jr.: N- N- No, Your Honor, and if I gave you that impression, I...
Speaker: apologize.
Anthony M. Kennedy: other words, the rule...
Speaker: is the same...
Anthony M. Kennedy: post and pre election that have r-
Speaker: r- rights...
Anthony M. Kennedy: to speak are the same.
James Bopp, Jr.: The rule is the same.
Speaker: Well, do you claim that the candidate...
Anthony M. Kennedy: Then it it's just then your position is it i- is that there is a difference as it applies to pending cases as to which a sitting judge has to to which a sitting judge has been assigned.
James Bopp, Jr.: Yes, there're specific...
Speaker: ethical...
James Bopp, Jr.: canons that...
Speaker: apply in...
James Bopp, Jr.: that.
Anthony M. Kennedy: And that's all.
James Bopp, Jr.: And and that's approp-
Speaker: an...
James Bopp, Jr.: appropriate limit.
Anthony M. Kennedy: Are there limits on what a candidate can say?
James Bopp, Jr.: Yes.
Anthony M. Kennedy: those are what?
James Bopp, Jr.: It is in the realm of P- Pledges and Promises.
Anthony M. Kennedy: Suppose he said, There are a lot of criminal cases pending, and, to take the Chief Justice's hypothetical, we've gone too far in interpreting the Fourth Amendment, and I'm going to be more strict.
Speaker: I think that's a...
Anthony M. Kennedy: view that could be prohibited.
James Bopp, Jr.: No, that c- that is allowed, Your Honor, because he's not promising certain results in a particular case.
Speaker: That is That is, again...
Anthony M. Kennedy: when these cases bef- come before me, this is what I'll do.
James Bopp, Jr.: Then that is a pledge or promise of...
Anthony M. Kennedy: And in your...
Speaker: view,
Anthony M. Kennedy: that can be prohibited.
James Bopp, Jr.: Yes, because there is a...
Speaker: [Inaudible]
Anthony M. Kennedy: surprised you take that view.
James Bopp, Jr.: Well, Your Honor, there's a le- a public perception of the impartiality of the judiciary that I think properly can be taken into account.
William H. Rehnquist: Well...
James Bopp, Jr.: And I think this rule announces a rule that is consistent with the judge judge's obligation to decide cases in accordance with...
Speaker: his or her role.
William H. Rehnquist: that's an extremely fine line you're drawing, it seems to me, because I think a moment ago, in response to my question, you said that a candidate would be prohibited, and wrongly prohibited, under y- your view on your your view of the thing from saying that Minnesota should adopt the fe- federal Fourth Amendment standard rather than the more liberal Fourth Amendment standard that the Supreme Court of Minnesota hypothetically had it.
James Bopp, Jr.: He is not, under th- the well, to the extent that we know what the Announce Clause means...
William H. Rehnquist: Yeah.
James Bopp, Jr.: with this conflicting formulations under the Eighth Circuit opinion, talking about cases or issues talking about, implying, or making known to the extent that we know the rule, it would appear that such a statement would be prohibited...
Speaker: An- And you...
James Bopp, Jr.: it would imply what he would rule in the future.
William H. Rehnquist: an- you an- y- an- you say that the First Amendment prohibits that?
James Bopp, Jr.: No, I'd say the First Amendment protects talking about prior decisions.
David H. Souter: What...
Speaker: about...
James Bopp, Jr.: is we're talking about the rule the Minnesota rule versus...
William H. Rehnquist: Yeah.
James Bopp, Jr.: other proposed rules.
Speaker: But do they...
David H. Souter: comment on on a ca- by a candidate who is not yet a judge on a case which is then pending before the court? In In your view, can the State prohibit the candidate from saying, I've been reading about this case.
Speaker: that kind...
David H. Souter: of a comment?
James Bopp, Jr.: Well, there would there would seem to be, under Gentile, more leeway for a lawyer not in a pending case to discuss a pending case.
David H. Souter: What's the answer to my question?
James Bopp, Jr.: I think I think it could not be prohibited.
Ruth Bader Ginsburg: In In the question that the Chief Justice asked, suppose the judge said, I pledge and promise that if you elect me, I will vote in every Fourth Amendment case to restore the law to what it was.
James Bopp, Jr.: I...
Speaker: do, Your Honor.
Ruth Bader Ginsburg: go on that to the Announce.
William H. Rehnquist: Well...
James Bopp, Jr.: That is a classic pledge and promise that I think can be appropriately prohibited under the First Amendment.
Antonin Scalia: As to issues and and not as to particular...
Speaker: cases.
James Bopp, Jr.: both to issues and and...
Speaker: cases because...
Antonin Scalia: you you can't disable yourself from being...
Speaker: persuaded...
Antonin Scalia: by counsel that that the views you've held your whole life over the incorporation doctrine, turn out to be wrong.
James Bopp, Jr.: Yes.
Speaker: prohibited under the First Amen-
Stephen G. Breyer: from that? That is, I read through the Minnesota Bar Association's brief, the ABA's brief, and portions of the Brennen brief.
James Bopp, Jr.: Mhm.
Stephen G. Breyer: All right? They all suggested to me that this ethical rule, like all ethical rules, is vague, interpreted by interpretive opinions, of which there are many.
James Bopp, Jr.: And I...
Speaker: agree.
Stephen G. Breyer: if that's what they're trying to do do you agree that is what this's trying to do? And, second, if that is what they're trying to do, why is that unconstitutional?
James Bopp, Jr.: I- If it amounts to a pledge or a promise...
Stephen G. Breyer: No, it doesn't.
Speaker: call...
Stephen G. Breyer: that to your mind...
James Bopp, Jr.: Thank you.
Stephen G. Breyer: of all the things you can discuss, judicial philosophy, character, this and that.
Speaker: Two,
Stephen G. Breyer: if I am, why does the Constitution forbid it?
James Bopp, Jr.: If if the word commit means pledge, then I think you're...
Speaker: correct in...
Stephen G. Breyer: I I told you what it means.
James Bopp, Jr.: Well, Your Honor, what is wrong with it...
Speaker: i- is that it's you are not right.
James Bopp, Jr.: An- what is wrong wrlong [: wrong] with it is that the ABA suggested that commit means the same thing as announce.
Speaker: it's...
Stephen G. Breyer: so if you're saying the word is announce, and all these briefs and the bar association are wrong when they say that means commit or appear to commit, on that view, what should I do with this case?
James Bopp, Jr.: You should strike down the Announce Clause, because it it is impossible hopelessly impossible to know what is included within the rule and what is outside the rule.
Antonin Scalia: And on an issue in a particular case.
James Bopp, Jr.: An issue,
Speaker: including any which...
Stephen G. Breyer: follow that up for one second? All right, now take the other assumption.
James Bopp, Jr.: With all due respect.
Stephen G. Breyer: then is it constitutional, in your opinion?
James Bopp, Jr.: No, because of the appear to commit language.
Speaker: [Inaudible]
Stephen G. Breyer: think the ABA canon is, itself, unconstitutional.
James Bopp, Jr.: A- As I As I interpret it, yes, because the appear to commit takes us back away from a bright line of a pledge or a promise into the realm of implying what you are saying.
Speaker: And there i-
Antonin Scalia: What is the ABA's position on judicial elections?
James Bopp, Jr.: Th- They They are not in favor of...
Speaker: judicial...
Antonin Scalia: think they w-
Anthony M. Kennedy: w- w- But but you're y- you're submitting this case to us on the proposition that, under the First Amendment, a judicial candidate can be subjected to s- restraints on speech that other cand- that are inapplicable to other candidates.
James Bopp, Jr.: I believe that they can, Your Honor, because the because judges have a dual role.
Speaker: before...
Sandra Day O'Connor: does this play out with sitting judges who write opinions saying, In my view, for example, I think the death penalty is unconstitutional? There it is for everybody to see.
Speaker: somehow?
James Bopp, Jr.: no a the th- the no it no it may not...
Sandra Day O'Connor: And that judge has expressed a view that presumably the judge will follow in a future case.
James Bopp, Jr.: But that is but that is different from declaring declaring or announcing that you are have a closed mind as to any...
Speaker: future arg-
Sandra Day O'Connor: know, if it's thoroughly expressed.
James Bopp, Jr.: No.
William H. Rehnquist: But...
Speaker: what...
William H. Rehnquist: a- what if a candidate says not, I pledge that in every case I will say vote against the death penalty, but, that I have real doubts about the death penalty jurisprudence.
Speaker: Let's...
William H. Rehnquist: assume it does.
James Bopp, Jr.: I'm sorry.
William H. Rehnquist: Under the Minnesota rule.
James Bopp, Jr.: It It It...
Speaker: it's...
James Bopp, Jr.: very difficult to know, Your...
Speaker: Honor, bec-
William H. Rehnquist: under your rule.
James Bopp, Jr.: U- Un- Under Under our rule, it would be allowed.
Antonin Scalia: Well, now I don't understand what what you say the Minnesota rule is.
Speaker: unconstitutional.
James Bopp, Jr.: the Minnesota rule if you simply imply how you might rule...
Speaker: in a future...
Antonin Scalia: He says, I have doubts about it, according to the Chief Justice, I have doubts about it.
Speaker: I thought I thought what your position...
Antonin Scalia: with regard to judicial opinions is is that it is perfectly okay for a sitting judge to make known to the public his view on something like the death penalty when he does it in an opinion and, therefore, that can be out there.
James Bopp, Jr.: Y- Yes, it...
Speaker: is...
Antonin Scalia: to criticism, indeed.
Speaker: But...
Antonin Scalia: But somebody who's running against him in in an election cannot let kno- l- l- let be known what his view is on the death penalty.
James Bopp, Jr.: It is perfectly appropriate for a judge to do that in an opinion or in speeches or a lar [: law] review articles.
David H. Souter: In speeches? You mean the the judge could could go out and a sitting judge can go out and make a speech and say, In the next death penalty case to come before me, I'm going to vacate.
James Bopp, Jr.: Not that statement.
Speaker: application of the...
James Bopp, Jr.: pledge rule.
David H. Souter: Then, then what he can say in speeches certainly is less than what he can say in a judicial opinion in which he says, I vote to vacate the death penalty because I believe it's unconstitutional.
James Bopp, Jr.: Y- Yes, I I would think he would.
William H. Rehnquist: Very well.
Alan I. Gilbert: Mr. Chief Justice, and may it may it please the Court: I would like to take the opportunity to try to clarify some of the questions and answers that have been provided as...
Speaker: to...
Alan I. Gilbert: what the construed rule in Minnesota means.
Speaker: candidates from...
William H. Rehnquist: Whereabouts on the page?
Alan I. Gilbert: [Inaudible]
Speaker: The...
Alan I. Gilbert: beginning of the second paragraph, Your Honor.
William H. Rehnquist: What about the example I posed to your your opponent? Someone says, I think the Minnesota Supreme Court's ruling on the Fourth Amendment, as i- the state Fourth Amendment being broader, i- is is wrong, and I I I th- if if you will el- elect me as a judge, I would try to change that around.
Alan I. Gilbert: Your Honor, th- this is where the record is very clear as to what Merse- Mr. Wersal has done.
Speaker: precisely...
William H. Rehnquist: So If i- i- let me put...
Speaker: that...
William H. Rehnquist: to the test.
Alan I. Gilbert: Well, that would be a future case.
Speaker: considerations...
Antonin Scalia: he couldn't even say, I think that opinion is wrong.
Alan I. Gilbert: Your Honor...
Antonin Scalia: in Minnesota.
Alan I. Gilbert: That's not correct, Your Honor.
Speaker: campaign.
Sandra Day O'Connor: pages?
Alan I. Gilbert: thirty...
Sandra Day O'Connor: I don't have them...
Alan I. Gilbert: Let's see thirty-four to thirty-eight, and eighty-six to ninety-one.
Speaker: What does that mean?
Antonin Scalia: I mean, that's so fuzzy, that dun't [: doesn't] mean that...
Speaker: doesn't...
Antonin Scalia: mean anything.
Alan I. Gilbert: And candidates can say that.
Speaker: And that's the point.
William H. Rehnquist: they say anything more than...
Speaker: fluff?
Antonin Scalia: they say anything that has any meaning?
Alan I. Gilbert: Absolutely.
Speaker: Mr. Wers-
William H. Rehnquist: what about my example?
Alan I. Gilbert: Your example, Your Honor, the candidate can, as Mr. Wersal did, criticize a prior decision of the Court.
Speaker: decision. Because that's [Kennedy: That's very odd.] [Scalia:   Why do-]
William H. Rehnquist: dichotomy make any sense at...
Speaker: all?
Alan I. Gilbert: does in the sense, Your Honor, that there's different dynamics involved once once a judge is elected and has to overturn a decision that's already precedent...
Speaker: in the State of Minnes-
Anthony M. Kennedy: says, This is the worst decision that's come down since Dred Scott, it's it's a a plague on our people, it's an insult to the system, but I'm not telling you how I'll vote.
Alan I. Gilbert: Your Honor, that's the point.
Antonin Scalia: It It's more than that.
Speaker: vote on it?
Alan I. Gilbert: might well imply whether he's going to overturn it.
Speaker: are...
Anthony M. Kennedy: reading? Where are you reading from?
Alan I. Gilbert: I- If you look at pages page thirty-six for example of of the joi- of the...
Anthony M. Kennedy: Volume one of the...
Alan I. Gilbert: this is of the Joint Appendix he says, th- c- on abortion, The Court ordered the State must use welfare funds to pay for abortion despite state law to be contrary.
Anthony M. Kennedy: But But But is...
Speaker: is...
Anthony M. Kennedy: the statement at page thirty-six that you read is that proscribable under the State's rule?
Alan I. Gilbert: No.
Speaker: as well   [O'Connor: What do you say]
John Paul Stevens: May May he also at the same time as he criticized the decision, say, I do not believe in stare decisis?
Alan I. Gilbert: Yes.
John Paul Stevens: Well, then isn't he saying how he's going to rule on the case...
Speaker: then?
Alan I. Gilbert: you know, Your it might be, Your Honor.
Speaker: distinction is...
John Paul Stevens: to imply that I don't believe in stare decisis and I think this case is wrong.
Speaker: clear, I think.
Alan I. Gilbert: and I understand what you're saying, Your Honor.
John Paul Stevens: As long as you're silent on your views on stare decisis, that's a fine distinction.
Alan I. Gilbert: Perhaps.
Speaker: kind.
John Paul Stevens: now you're saying there's a distinction between issues and cases.
Alan I. Gilbert: Your Honor, again, the de- no, under under the State's interpretation of the roll. [: rule] And I understand your point.
Speaker: extent...
Antonin Scalia: protects its integrity?
Alan I. Gilbert: Your Honor, we think so.
Speaker: to the extent...
Antonin Scalia: a game.
Alan I. Gilbert: Well,
Speaker: this is w-
Antonin Scalia: say anything about stare decisis and it's okay.
Alan I. Gilbert: Well, I again, Your Honor, I understand the hypothetical.
Speaker: apparent...
Sandra Day O'Connor: it is such a problem to know exactly what the provision covers now.
Alan I. Gilbert: N- No, it's not, Your Honor.
Stephen G. Breyer: You You s- misspoke I think you you...
Speaker: meant that the challenger...
Speaker: the challenger,
Stephen G. Breyer: who is not a judge, can criticize the specific decision of the judge who wrote it.
Alan I. Gilbert: That's...
Speaker: correct, Your Honor.
Stephen G. Breyer: equally free at the...
Speaker: least to discuss...
Stephen G. Breyer: the specific past cases.
Alan I. Gilbert: At the least.
Speaker: would...
Alan I. Gilbert: submit...
Speaker: that...
Alan I. Gilbert: the challenger is in a better situation...
Speaker: because of the re-
Stephen G. Breyer: ask you this question...
Speaker: because...
Stephen G. Breyer: I understand that I've two questions, really.
Alan I. Gilbert: Yes.
Stephen G. Breyer: Now, what would happen if, instead of my being in the Senate, I had been in an election campaign, and I was trying to draw this very line between s- commitments to future cases, specific ones, and general judicial philosophy.
Alan I. Gilbert: As a I'm sorry, as a sitting judge, Your Honor?
Stephen G. Breyer: Well, I I then suppose I won.
Alan I. Gilbert: Mhm.
Stephen G. Breyer: is what are the consequences? It is, after all, an ethical rule, and ethical rules are often blurry.
Alan I. Gilbert: Yes.
Stephen G. Breyer: And I want to know what would likely happen to a person who makes a mistake in drawing this very fine line, assuming that it's in good faith.
Alan I. Gilbert: Your Honor, the the Board on Judicial Standards or the Lawyers Board would have jurisdiction with respect to a violation which sounds like a technical violation, as you describe it, and could impose some discipline, but I would suspect that discipline would be very minute, if at all...
Anthony M. Kennedy: Could a...
Speaker: State make make...
Anthony M. Kennedy: a violation of the provisions you describe a criminal offense?
Alan I. Gilbert: No, Your Honor.
Speaker: statutes...
Anthony M. Kennedy: a state do it under the First Amendment? Is there any authority you have for the proposition, that can a a state can impose a civil sanction, but not a criminal sanction?
Alan I. Gilbert: I'm not aware of any authority that would allow a criminal sanction for such a...
Stephen G. Breyer: Can I ask you one other...
Speaker: question?
Anthony M. Kennedy: not my question.
Alan I. Gilbert: Mhm.
Anthony M. Kennedy: Is there any authority that a state, under the First Amendment, is free to impose a civil sanction but not a criminal sanction on particular speech?
Alan I. Gilbert: Y- I'm not aware of authority to that effect either,
Stephen G. Breyer: This is a technical question, but the the sentence you started out reading from the Eighth Circuit's opinion...
Alan I. Gilbert: Mhm.
Stephen G. Breyer: is not identical to the ABA canon.
Speaker: problem.
Stephen G. Breyer: Do I assume that, in fact, Minnesota does mean it's indistinguishable from the mi- ABA canon, which is what the ABA says? Or what your opponent says? How do I deal with that...
Speaker: problem?
Alan I. Gilbert: Honor, our position is, just as the ABA indicated, that our rule is the functional equivalent of the commitment clause,
Speaker: and the reason...
Ruth Bader Ginsburg: Supreme Court turned down the ABA rule, the ABA rule we're talking they're both ABA rules.
Alan I. Gilbert: Yes, Your Honor, and that is the case, and in you are right.
Antonin Scalia: Ter- Whatever that is.
Alan I. Gilbert: Well,
Speaker: this...
Alan I. Gilbert: construction, Your Honor, is, for all practical purposes, identical to the commitment clause.
Speaker: M- Mr. Gilbert, may I ask...
Ruth Bader Ginsburg: a question based on what you said about stare decisis? You You sa- have said f- consistently you can discuss your judicial philosophy.
Alan I. Gilbert: I think it would, Your Honor.
Ruth Bader Ginsburg: So that so you're changing back then, because you you said a while ago that stare decisis i- if you said, I think that decision about the Fourth Amendment was wrong, and I don't believe in stare decisis, said you couldn't put those two together.
Alan I. Gilbert: You know you can put them together.
Speaker: Yeah.
Antonin Scalia: And your answer was it wo- would imply how he's going to vote and, therefore, would not be...
Alan I. Gilbert: Ye-
Speaker: Again...
Antonin Scalia: be acceptable, right?
Alan I. Gilbert: Ye- Yes, Your Honor, with the distinction being to protect the integrity of the judiciary.
Antonin Scalia: Well, let me let me ask about that.
Alan I. Gilbert: Well, but, Your Honor, that's the fallacy in that statement, is that a candidate can tell the electorate what kind of candidate they are.
Antonin Scalia: Not a particular c- well, no, not just a future case, a future issue...
Speaker: any, any...
Antonin Scalia: not a particular case, but any issue,
Speaker: how I will...
Antonin Scalia: vote on the Fourth Amendment situation, how I will vote on the incorporation doctrine.
Alan I. Gilbert: And they can say that the the I think the difference of opinion we have here is whether they can go the extra step and just say, And I would t- try to overturn the decision if I'm elected.
Speaker: Well, if if that...
Anthony M. Kennedy: if that indicates an disqualification or a lack of temperament for the bench, the voters can decide that.
Alan I. Gilbert: They can do that, but I submit to you, what happens if that judge wins? What happen if that judge wins and litigants come before that judge who has prejudged that...
Speaker: case?
Anthony M. Kennedy: I suppose...
Speaker: the people...
Anthony M. Kennedy: have said what kind of judges they want.
Alan I. Gilbert: Oh and an- it's...
Speaker: all...
Alan I. Gilbert: the sudden majority opinion?
Speaker: Whatever the electorate says?
Antonin Scalia: litigants who come before a judge who's already sitting and who has said in a prior in a prior opinion that he thinks the Fourth Amendment in in Minnesota should be interpreted the same way the federal Fourth Amendment is?
Speaker: Because in...
Antonin Scalia: any different?
Alan I. Gilbert: Because in a prior opinion, due process was accorded, because the judge actually heard the argument of the litigants, heard the facts and the applicable law.
William H. Rehnquist: You mean a s- a judge can't have an o- an opinion...
Speaker: without...
William H. Rehnquist: hearing from all sides and going in briefs and so forth?
Alan I. Gilbert: Absolutely.
Speaker: Well Well, what if...
William H. Rehnquist: he even if he gives a speech, does he have to first have this sort of vetting?
Alan I. Gilbert: Not at all, Your Honor.
Speaker: cases,
Alan I. Gilbert: that anybody who wins is entitled to punitive...
Speaker: damages for...
Anthony M. Kennedy: don't trust the electorate of Minnesota to decide where their judge has judicial temperament.
Speaker: Again...
Anthony M. Kennedy: that we do not allow the State to presume that the public is better off not having complete information.
Speaker: Well...
Anthony M. Kennedy: should know about this judge's temperament.
Alan I. Gilbert: Y- Your Honor again, this is a balance that's being struck.
Antonin Scalia: Maybe you shouldn't have judicial elections if if if the last is i- is a significant State interest.
Alan I. Gilbert: Well, Your Honor,
Speaker: that's a...
Antonin Scalia: To the degree that you're making it a significant State interest here.
Alan I. Gilbert: Well, again, Your Honor, we're trying to weigh the different interests.
Anthony M. Kennedy: Fu- You're saying the public doesn't know enough in order to to to determine whether a judge has the requisite qualifications for office.
Alan I. Gilbert: Your Honor, I'm not saying that the public knows or doesn't know.
Anthony M. Kennedy: Well...
Alan I. Gilbert: How fair is that?
Antonin Scalia: My goodness, we ha- I think we have w- I I I I will say present company excluded I know we have had judges on this Court who have answered questions about particular legal issues to the Senate confirmation hearing.
Alan I. Gilbert: N- No, Your Honor, I'm not.
Speaker: to hear that.
Antonin Scalia: Is it Oh.
Alan I. Gilbert: I'm surprised to hear that, in light of the the...
Speaker: testimony...
Alan I. Gilbert: that is in our brief and other briefs...
William H. Rehnquist: You should go before the Senate...
Alan I. Gilbert: Okay But, Your...
Speaker: your honor, the point...
Stephen G. Breyer: I actually found that when they approached a particular case about how you were going to decide in the future, both the Senators in my experience, and since it only concerns me would not press the issue of how you would decide a particular case.
Speaker: and that's why it was difficult to find...
Antonin Scalia: was to a particular issue.
Alan I. Gilbert: Your Honor, cases are made up of issues.
Speaker: I...
David H. Souter: Gilbert, do you do you think we should draw any distinction, or whether it would be reasonable for us to draw any distinction, between the the application of the rule to the candidates themselves and the application of the rule to all of these ancillary individuals around them their associates, their families? Let's a- let's assume that we say that the rule passes muster with respect to the candidate.
Speaker: Yeah.
David H. Souter: because we figure, you know, that's how you get the message out.
Alan I. Gilbert: Your Honor, n- I don't think so, not at all.
David H. Souter: Let's say limiting...
Alan I. Gilbert: Well, it's not even that.
David H. Souter: But if the family member says, Well I'm I'm going to tell anyway.
Alan I. Gilbert: I'm going to tell anyway there's no penalty.
David H. Souter: But...
Speaker: the...
Alan I. Gilbert: no...
David H. Souter: But there could be.
Alan I. Gilbert: Y- Your Honor, the standard is knowingly permit.
Speaker: of a family...
David H. Souter: know, in practical terms, what happens.
Alan I. Gilbert: Your Honor, I'd assume a complaint would not be filed under those circumstances.
David H. Souter: Why...
Speaker: Well, I don't I don't know why it why it would...
Alan I. Gilbert: Pardon me?
David H. Souter: I mean are are opponents just forgiving of their their opponents in your state?
Alan I. Gilbert: Well, Your Honor, it's a very difficult standard to satisfy, knowingly permit.
David H. Souter: Well, maybe it's difficult to satisfy.
Alan I. Gilbert: Well...
Speaker: And...
David H. Souter: I assume that there could be a complaint, simply based on the emphatic statement of the spouse.
Speaker: prosecutor or whoever it is...
David H. Souter: that he knowingly did encourage.
Speaker: What's the what's the drill?
Alan I. Gilbert: Yes, of course, the burden's on the State.
David H. Souter: Okay.
Speaker: And this...
David H. Souter: But the candidate would have to answer.
Speaker: I mean...
Alan I. Gilbert: possibly.
Speaker: Why not?
Alan I. Gilbert: sometimes doesn't investigate complaints where they don't have sufficient evidence to think there's even a basis...
Speaker: for the complaint.
David H. Souter: evidence in the event that a spouse made an emphatic statement saying, His view is, or Her...
Speaker: view is?
Alan I. Gilbert: it's conceivable, Your Honor, but, a- again, if the...
Speaker: Lawyers Board doesn't...
Sandra Day O'Connor: that pr- is that part of the canon part of the question in this case? I know it's part of the canon.
Alan I. Gilbert: Your Honor, it's kind of oblique.
Speaker: the Eighth Circuit dealt with that...
Antonin Scalia: interpretation that was later...
Speaker: adopted...
Antonin Scalia: by the Eighth Circuit.
Alan I. Gilbert: Well, the Your Honor, you're correct.
Speaker: And...
Alan I. Gilbert: what the petitioners have done is, they have refused to acknowledge that narrow construction.
Antonin Scalia: W- W- W- Was not raised where?
Alan I. Gilbert: In the petition.
Antonin Scalia: In the petition.
Speaker: Well, they have not...
Antonin Scalia: like that about about chilling chilling speech because it's not clear what what the coverage of the of the prohibition is.
Alan I. Gilbert: Y- Your Honor, in their petition, though, they have not made those kinds of arguments specifically as...
Speaker: to...
Ruth Bader Ginsburg: certainly did in the reply brief.
Alan I. Gilbert: They have in the reply brief, but not in the petition, which was the question that was asked previously.
Antonin Scalia: Well, I guess you could set up a system where you get advisory opinions, but I don't know that we've ever allowed that to be done in the First Amendment...
Speaker: Oh I...
Antonin Scalia: may I say this? You know, you submit what you want to say, and somebody tells you, Yeah, okay.
Alan I. Gilbert: Well, Your I don't Your Honor, first of all, I'm not a proponent of what of that.
Speaker: and ask that question.
David H. Souter: something from the board? If somebody wants to give a speech in a political campaign, I assume you can't get a twelve-hour ruling from the board.
Alan I. Gilbert: Well, they actually do advisory opinions over the phone, Your Honor, on very short order, and they could do it in a matter of of hours or days, depending upon what the needs are.
Ruth Bader Ginsburg: Mr. Gilbert, you brought out that this is not just a question of th- the candidate informing the voter, that behind all of this is a litigant who's going to be in a future case.
Alan I. Gilbert: Are you asking in the f-
Speaker: in in the...
Ruth Bader Ginsburg: be under Minnesota law, a grounds to say, I don't want that judge, because he's announced in the election that he's tough on drunk driving?
Alan I. Gilbert: No, I don't think so, Your Honor, not under those circumstances.
William H. Rehnquist: Thank you,
Speaker: Mr. Gilbert.
William H. Rehnquist: Mr. Bopp, you have three minutes remaining.
James Bopp, Jr.: Your Honor, I don't think this's a matter of mathematical precision.
William H. Rehnquist: Thank you, Mr. Bopp.